

116 S2689 IS: No Biometric Barriers to Housing Act of 2019
U.S. Senate
2019-10-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2689IN THE SENATE OF THE UNITED STATESOctober 23, 2019Mr. Booker introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo prohibit the use of biometric recognition technology and biometric analytics in certain
			 federally assisted rental
			 dwelling units, and for other purposes.
	
 1.Short titleThis Act may be cited as the No Biometric Barriers to Housing Act of 2019. 2.Prohibition on biometric identification technology (a)In generalOn and after the date that is 6 months after the date of enactment of this Act, an owner of a covered federally assisted rental dwelling unit may not use, or authorize the use of, facial recognition technology and biometric analytics, physical biometric recognition technology and biometric analytics, or remote biometric recognition technology and biometric analytics in the dwelling unit or in any building or grounds containing the dwelling unit.
 (b)DefinitionsIn this Act: (1)AssistanceThe term assistance—
 (A)means any grant, loan, subsidy, contract, cooperative agreement, or other form of financial assistance; and
 (B)does not include the insurance or guarantee of a loan, mortgage, or pool of loans or mortgages.
 (2)Biometric analyticsThe term biometric analytics means authentication techniques that rely on measurable physical characteristics that can be automatically checked by technical systems.
 (3)Covered federally assisted rental dwelling unitThe term covered federally assisted rental dwelling unit means a residential dwelling unit that is made available for rental and for which assistance is provided, or that is part of a housing project for which assistance is provided, under—
 (A)the public housing program under the United States Housing Act of 1937 (42 U.S.C. 1437 et seq.); (B)the program for supportive housing for persons with disabilities under section 811 of the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 8013);
 (C)the program for supportive housing for the elderly under section 202 of the Housing Act of 1959 (12 U.S.C. 1701q); or
 (D)the program for project-based rental assistance under section 8 of the United States Housing Act of 1937 (42 U.S.C. 1437f).
 (4)Facial recognition technologyThe term facial recognition technology means technology that facilitates or otherwise enables an automated or semi-automated process that assists in identifying an individual based on the physical characteristics of the face of an individual, or that logs characteristics of the face, head, or body of an individual to infer emotion, associations, activities, or the location of an individual.
 (5)OwnerThe term owner means any private person or entity, including a cooperative, an agency of the Federal Government, or a public housing agency, having the legal right to lease or sublease dwelling units.
 (6)Physical biometric recognition technologyThe term physical biometric recognition technology means technology that facilitates or otherwise enables an automated or semi-automated process that assists in identifying an individual or capturing information about an individual based on the characteristics of the DNA, fingerprints, palm­prints, iris, or retina of an individual.
 (7)Remote biometric recognition technologyThe term remote biometric recognition technology means technology that facilitates or otherwise enables an automated or semi-automated process that assists in identifying an individual or capturing information about an individual based on the characteristics of the gait, voice, or other immutable characteristic of an individual ascertained from a distance, or that logs those characteristics to infer emotion, associations, activities, or the location of an individual.
 3.Report to CongressNot later than 1 year after the date of enactment of this Act, the Secretary of Housing and Urban Development shall submit to the Committee on Banking, Housing, and Urban Affairs of the Senate and the Committee on Financial Services of the House of Representatives, and make available to the public on the website of the Department of Housing and Urban Development, a report that describes—
 (1)any known usage of facial recognition technology and biometric analytics, physical biometric recognition technology and biometric analytics, or remote biometric recognition technology and biometric analytics in any covered federally assisted rental dwelling unit during the 5 years preceding the date of enactment of this Act;
 (2)the impact of those technologies and biometric analytics on the residents of those covered federally assisted rental dwelling units;
 (3)the purpose of installing those technologies and biometric analytics in those covered federally assisted rental dwelling units;
 (4)demographic information about the residents of each covered federally assisted rental dwelling unit where the usage of those technologies and biometric analytics occurred; and
 (5)the potential impacts on vulnerable communities of additional usage of facial recognition technology and biometric analytics, physical biometric recognition technology and biometric analytics, or remote biometric recognition technology and biometric analytics in covered federally assisted rental dwelling units, including impacts on resident privacy, civil rights, and fair housing.